EXHIBIT 10.1

AMENDMENT NO. 1 TO TRANSACTION DOCUMENTS

 

Dated as of September 29, 2006

THIS AMENDMENT NO. 1 TO TRANSACTION DOCUMENTS (this “Amendment”) is entered into
by and among MVL Film Finance LLC (the “Borrower”), MVL Productions LLC
(“MPROD”), Marvel Studios, Inc. (“Marvel Studios”), Marvel Characters, Inc.
(“MCI”), MVL Rights LLC (“MRI”), Ambac Assurance Corporation, in its capacity as
Control Party (as defined in the Credit Agreement referred to below) (“Ambac”)
and HSBC Bank USA, National Association, in its capacity as Collateral Agent (as
defined in the Credit Agreement referred to below) (“Collateral Agent”). All
capitalized terms used herein without definition shall have the meanings
specified in the Credit Agreement referred to below, or, if not defined therein,
in the Master Agreement referred to below.

PRELIMINARY STATEMENTS:

(1)          WHEREAS, reference is made to (i) the Credit and Security Agreement
dated as of August 31, 2005 (the “Credit Agreement”) among the Borrower, the
financial institutions and commercial paper conduits from time to time party
thereto, General Electric Capital Corporation, as Administrative Agent, and the
Collateral Agent, (ii) the Master Development and Distribution Agreement dated
as of August 31, 2005 (the “Master Agreement”) among the Borrower, MPROD and
Marvel Studios, (iii) the MEI Covenant Letter dated August 31, 2005 (the “MEI
Covenant Letter”) made by MEI, Marvel Studios, MCI, MRI and MPROD in favor of
Ambac, the Lenders and the Borrower, and (iv) the Assignment Agreement and the
MVL License Agreement referred to therein and dated as of the date thereof;

(2)          WHEREAS, Marvel Studios has advised Ambac that the Marvel
characters “The Hulk” and “Iron Man” have become Unencumbered Characters (as
defined in the MEI Covenant Letter) (each of “The Hulk” and “Iron Man” an
“Unencumbered Character” and collectively, the “Unencumbered Characters”) and
wishes to finance an Unencumbered Character Project (as defined in the MEI
Covenant Letter) (an “Unencumbered Character Project”) with respect to each of
them under the facility available to the Borrower pursuant to the Credit
Agreement;

 

(3)          WHEREAS, Marvel Studios has advised Ambac that Avi Arad is no
longer an officer of Marvel Studios, and that Kevin Feige is now the most senior
creative officer of Marvel Studios; and

 

(4)          WHEREAS, the Borrower, MPROD and Marvel Studios have asked Ambac to
provide an amendment of certain of the Transaction Documents to permit (i) the
transfer of Film Rights in the Unencumbered Characters to the Borrower, (ii) the
financing of Motion Pictures based on the Unencumbered Characters as Main
Characters under the Transaction Documents and (iii) permit, at Marvel Studios’
request, the withdrawal of all rights

 





 

--------------------------------------------------------------------------------

 

 

2

 

in an Unencumbered Character if in good faith the conditions to the Initial
Funding that is a Film Related Advance related to such Unencumbered Character
have not been satisfied and the Control Party has not waived any such
unsatisfied conditions as further articulated herein, and Ambac and the
Collateral Agent are willing to grant the requests of the Borrower, MPROD and
Marvel Studios and to amend the Transaction Documents on the terms and
conditions hereinafter set forth;

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the undersigned hereby agree as follows:

SECTION 1.     Amendments. Subject to the satisfaction of the conditions
precedent set forth in Section 3 hereof, the Transaction Documents are hereby
amended as follows:

(a)          Each of the following schedules to the Assignment Agreement is
hereby amended to include the information set forth in the corresponding
schedule set forth in Exhibit A to this Amendment: Schedule 1.10, Schedule 1.15,
Schedule 1.17, Schedule 1.27, Schedule 3.3(A), Schedule 3.3(B), Schedule 3.3(C),
Schedule 3.3(F) and Schedule 3.3(I).

(b) Clause (ii) in the defined term “Approvable Distribution Term Change” set
forth in Section 1(a) of the Master Agreement is hereby amended in it entirety
to read as follows:

“(ii) any increase in the distribution fee payable to the Studio Distributor
thereunder from the distribution fee described in the Paramount Agreement as in
effect on the Closing Date, other than an increase to up to 12.5% with respect
to television distribution by Universal (to the extent Universal serves as the
Studio Distributor for a Picture) in the United States and the United Kingdom,”

(c) Each of the following defined terms set forth in Section 1(a) of the Master
Agreement is hereby amended in its entirety to read as follows or, as
applicable, added in its proper alphabetical order:

“Amendment No.1 to Transaction Documents” means that certain Amendment No. 1 to
Transaction Documents dated as of September 29, 2006 by and among MVL, MRI,
MPROD, Marvel Studios, MCI, Ambac Assurance Corporation, in its capacity as
Control Party and HSBC Bank USA, National Association, in its capacity as
Collateral Agent.

“Hulk License” means that certain Hulk Exclusive Cross License Agreement dated
as of September 29, 2006 by and between MVL and MRI.

“Iron Man License” means that certain Iron Man Exclusive Cross License Agreement
dated as of September 29, 2006 by and between MVL and MRI.

“MEI” means Marvel Entertainment, Inc., a Delaware corporation formerly known as
Marvel Enterprises, Inc.

 





 

--------------------------------------------------------------------------------

 

 

3

 

“Studio Distribution Agreement” means (i) the Paramount Agreement, (ii) the
Universal Hulk Agreement (with respect to Distribution Rights related to the
Marvel character known as “The Hulk” only) or (iii) such other distribution
agreement with any other Studio Distributor other than with respect to the
Reserved Distribution Rights in form and substance satisfactory to MVL and the
Control Party, in each case, as amended, restated, supplemented or otherwise
modified from time to time with the prior written consent of MVL and the Control
Party; provided, however, that the Control Party’s consent with respect to any
such other distribution agreement or amendment, restatement, supplement or
modification may be withheld (i) with respect to any terms referenced in the
definition of Approvable Distribution Term Change, at the sole discretion of the
Control Party, and (ii) in the case of any other provisions, only in the event
the Control Party determines, in its reasonable judgment, that such agreement or
modification will have a material adverse effect on the rights of the Secured
Parties under the Credit Agreement or of the Control Party under the Transaction
Documents taken as a whole and as in effect as of the Closing Date and only
after the Control Party has advised MPROD in writing of the specific terms
causing it to withhold its consent.

“Studio Distribution Fee Cap” means, with respect to a Completed Film, ten
percent (10%) of the cumulative Gross Receipts for such Completed Film
(excluding Gross Receipts derived from the exploitation of the Reserved
Distribution Rights) in those countries in the Geographical Territories, other
than in connection with the Reserved Distribution Rights, where the applicable
Studio Distributor distributes directly without the services of a
subdistributor, subject to an increase to up to 12.5% with respect to television
distribution by Universal (to the extent Universal serves as the Studio
Distributor for a Picture) in the United States and the United Kingdom.
Notwithstanding the foregoing, the Studio Distribution Fee Cap shall not apply
to platforms (e.g., theatrical distribution, home video or television) for
which, in a specific Geographical Territory, the Studio Distributor does not
directly distribute (i.e., uses a subdistributor).

“Unencumbered Character License Agreement” means each of the Hulk License and
the Iron Man License.

“Universal Hulk Agreement” means that certain Rights Assignment and Distribution
Agreement dated as of December 1, 2005 entered into between MCI, Marvel Studios
and Universal Pictures, a division of Universal City Studios LLLP (“Universal
Pictures”), with respect to the Marvel character known as “The Hulk”, as the
same may from time to time be amended, supplemented or otherwise modified
pursuant to the terms thereof with the written consent of the Control Party,
such consent to be withheld (i) in the case of any Approvable Distribution Term
Change, at the sole discretion of the Control Party, and (ii) in the case of any
proposed modification or waiver to any other provisions, only in the event the
Control Party determines, in its reasonable judgment, that such amendment,
supplement, modification or waiver will have a material adverse effect on the
rights of the Secured Parties or the Control Party under the Credit Agreement,
or on the Control Party under the Transaction Documents taken as a whole and as
in effect as of the Closing Date and only after the Control Party has advised
MPROD in writing of the specific terms causing it to withhold its consent.

 





 

--------------------------------------------------------------------------------

 

 

4

 

(d)         Section 5.02(xvi) of the Credit Agreement is hereby amended in its
entirety to read as follows:

“(xvi)    (A) Solely with respect to the first and second Initial Fundings which
are Film-Related Advances, (x) Avi Arad acts as a producer of the Motion Picture
to be funded with such Initial Funding which is a Film-Related Advance, and (y)
Kevin Feige (or such other Person approved by the Control Party, such approval
not be to unreasonably withheld) is the most senior creative officer of Marvel
Studios, and (B) solely with respect to the third Initial Funding which is a
Film-Related Advance, Kevin Feige (or such other Person approved by the Control
Party, such approval not be to unreasonably withheld) is the most senior
creative officer of Marvel Studios;”.

(e)          A new clause (xxii) is added to Section 5.02 of the Credit
Agreement (and such clause shall be deemed included in the “except”
parenthetical at the beginning of Section 5.02) reading as follows:

“(xxii) (A) with respect to the first Initial Funding which is a Film Related
Advance relating to “The Hulk”, MRI shall have delivered to the Borrower, with a
copy to the Control Party and the Collateral Agent, the notice contemplated by
Section 2 of the Unencumbered Character License Agreement with respect to “The
Hulk”, and (B) with respect to the first Initial Funding which is a Film Related
Advance relating to “Iron Man”, MRI shall have delivered to the Borrower, with a
copy to the Control Party and the Collateral Agent, the notice contemplated by
Section 2 of the Unencumbered Character License Agreement with respect to “Iron
Man”.”

(f)           The definition of “MVL License Agreement” in the Master Agreement
is hereby amended in its entirety to read as follows:

“MVL License Agreement” means the Exclusive Cross License Agreement of even date
herewith between MRI, as licensor of the Rights (as defined therein), and MVL,
as licensee of the Rights (as defined therein) provided that as it relates to
the Main Character, “The Hulk”, “MVL License Agreement” shall mean the Hulk
License and as it relates to the Main Character, “Iron Man”, “MVL License
Agreement” shall mean the Iron Man License. For the avoidance of doubt, the
termination of an Unencumbered Character License Agreement pursuant to the terms
of Section 2 of the Amendment No. 1 to Transaction Documents shall not trigger
an Event of Default under Section 8.01(f) of the Credit Agreement.”

(g)          The definition of “MVL License Agreement” in Section 1.7 of the MCI
License Agreement (as defined in the Assignment Agreement) is hereby amended in
its entirety to read as follows:

“1.7 “MVL License Agreement” means that certain Exclusive Cross License
Agreement of even date herewith between MRI and MVL provided that as it relates
to the Main Character, “The Hulk”, “MVL License Agreement” shall mean the Hulk
License (as defined in the Master Agreement) and as it relates to the Main
Character,

 





 

--------------------------------------------------------------------------------

 

 

5

 

“Iron Man”, “MVL License Agreement” shall mean the Iron Man License (as defined
in the Master Agreement).”

 

(h)          The second whereas clause in the Insurance Agreement (as defined in
the Credit Agreement) is hereby amended in its entirety to read as follows:

“WHEREAS, pursuant to: (i) that certain Exclusive Cross License Agreement dated
as of August 31, 2005 by and between MRL and the Borrower, MRL licensed to the
Borrower the Rights (as defined therein); and (ii) each Unencumbered Character
License Agreement by and between MRL and the Borrower, MRL licensed to the
Borrower the Rights (as defined therein) (collectively, such license agreements
as amended, amended and restated, supplemented or otherwise modified from time
to time, the “License Agreement”);”

 

SECTION 2.

Option to Remove Unencumbered Characters.

(a) In the event that (i) the Borrower or any affiliate of MEI proposes to make
(or cause to be made) a Motion Picture based upon an Unencumbered Character as
its Main Character and (ii) the Borrower is unable, in good faith and after
using reasonable commercial efforts, to satisfy all of the conditions precedent
to the Initial Funding of the Film Related Advance for such Motion Picture, the
Borrower shall deliver written notice thereof to the Control Party and the
Collateral Agent (a “Conditions Notice”). Such Conditions Notice shall describe
in reasonable detail the nature and circumstances of the inability to satisfy
all such conditions precedent. The Borrower shall make its officers and those of
any relevant Affiliate reasonably available for telephonic consultations with
the Control Party to discuss the contents of such Conditions Notice and to
conduct reasonable due diligence with respect thereto. In the event that the
Control Party has not agreed to waive the relevant condition precedent by
written notice delivered prior to 5 o’clock p.m. on the tenth Business Day after
receipt of such Conditions Notice (or such later day as may be reasonable given
the circumstances of the Conditions Notice, not to exceed 30 days after receipt
of Conditions Notice), then the Borrower shall have the rights set forth in
clause (b) hereof. The Borrower shall provide written notice to the Control
Party and the Collateral Agent of its election to exercise such rights (a
“Removal Notice”).

(b) If a Removal Notice is properly delivered pursuant to the preceding Section
2(a), on the date specified therein (the “Removal Date”) then;

(i) Section 1(a) of this Amendment and the Unencumbered Character License
Agreement (as defined in Section 1(c) of this Amendment) shall be deemed
terminated with respect to each Unencumbered Character specified in such Removal
Notice (and all references on the Schedules related to such Unencumbered
Character or such Unencumbered Character’s Subsidiary Characters or Minor
Characters shall be deemed removed); and

(ii) all rights of the Borrower, MRI and MPROD in and to:

(1) each such Unencumbered Character;

(2) all such Unencumbered Character’s Minor Characters and Subsidiary

 





 

--------------------------------------------------------------------------------

 

 

6

 

Characters;

(3) any agreements related to such Unencumbered Character, including, without
limitation, in the case of the “The Hulk”, the Universal Hulk Agreement and that
certain Quitclaim Agreement, dated as of December 1, 2005 by and between
Universal Pictures and MVL Development LLC; and

(4) in the case of the Unencumbered Character, “The Hulk”, Incredible
Productions LLC, a Delaware limited liability company and in the case of the
Unencumbered Character, “Iron Man”, Iron Works Productions LLC, a Delaware
limited liability company,

shall automatically revert to MCI or with respect to any such rights to such
Marvel Company designated by the Borrower in the Removal Notice, and the
Borrower, MRI , MPROD, the Control Party and the Collateral Agent shall promptly
execute and deliver any documentation reasonably requested by Marvel Studios in
order to evidence or effectuate such transfer.

SECTION 3.     Conditions Precedent. Section 1 of this Amendment shall become
effective as of the date hereof when, and only when, Ambac shall have received:

(a)          counterparts of this Amendment executed by each of the parties
hereto;

(b)          a fully-executed assignment agreement, in form and substance
reasonably satisfactory to Ambac, assigning MCI’s and MRI’s rights under the
Universal Hulk Agreement to MPROD;

(c)          a Short Form MVL Security Agreement Supplement, executed by the
Borrower and the Collateral Agent, with respect to the Borrower’s rights in the
Unencumbered Characters;

(d)          a fully-executed assignment agreement, in substantially the form of
the Assignment Agreement dated as of August 30, 2005 by and among MEI, Marvel
Entertainment Group, Inc. and MCI, assigning MEI’s, Marvel Property, Inc.’s
(formerly known as Marvel Entertainment Group, Inc.) and MVL Development LLC ’s
rights in the Unencumbered Characters to MCI;

(e)          a fully-executed supplemental short form copyright assignment
agreement, in form and substance reasonably satisfactory to Ambac, from MCI to
MRI with respect to the Unencumbered Characters;

(f)           a fully-executed supplemental short form trademark assignment
agreement, in form and substance reasonably satisfactory to Ambac, from MCI to
MRI with respect to the Unencumbered Characters;

(g)          a fully-executed supplemental short form copyright license
agreement, in form and substance reasonably satisfactory to Ambac, from MRI to
the Borrower with respect to the Unencumbered Characters;

 





 

--------------------------------------------------------------------------------

 

 

7

 

(h)          a fully-executed supplemental short form copyright license
agreement, in form and substance reasonably satisfactory to Ambac, from the
Borrower to MRI with respect to the Unencumbered Characters;

(i)           a fully-executed supplemental short form copyright license
agreement, in form and substance reasonably satisfactory to Ambac, from MRI to
MCI with respect to the Unencumbered Characters;

(j)           a fully-executed supplemental short form trademark license
agreement, in form and substance reasonably satisfactory to Ambac, from MRI to
MCI with respect to the Unencumbered Characters;

(k)          a legal opinion of Alschuler Grossman Stein & Kahan, LLP, counsel
to Marvel, with respect to general corporate matters and enforceability of this
Amendment and the other Transaction Documents (as amended hereby) in form and
substance reasonably satisfactory to Ambac;

(l)           a legal opinion of Alschuler Grossman Stein & Kahan, LLP, counsel
to Marvel, with respect to the true transfer of rights in the Unencumbered
Characters in form and substance reasonably satisfactory to Ambac;

(m)         a legal opinion of General Counsel to Marvel with respect to general
corporate matters;

(n)          each Unencumbered Character License Agreement, in form and
substance reasonably satisfactory to Ambac,

(o)          a letter agreement of MEI as to certain matters relating to the
Unencumbered Character License Agreement, in form and substance reasonably
satisfactory to Ambac, and

(p)          all other documents set forth on the Closing Schedule attached
hereto and not otherwise specifically referenced above.

SECTION 4.     Representations and Warranties of the Borrower, MPROD, Marvel
Studios, MCI and MRI.

4.1 The Borrower, MPROD, Marvel Studios, MCI and MRI each hereby represents and
warrants to Ambac and the Lenders as follows:

(a)          It is a corporation or limited liability company, as applicable,
duly organized, validly existing and in good standing under the laws of the
State of Delaware.

(b)          The execution, delivery and performance by it of this Amendment and
each other Transaction Document to which it is a party (as modified hereby), and
the other transactions contemplated hereby and thereby, are within its limited
liability company or corporate powers, have been duly authorized by all
necessary limited liability company or corporate action, and do not
(i) contravene, or constitute a default

 





 

--------------------------------------------------------------------------------

 

 

8

 

under, its constitutive documents, (ii) violate any Law or applicable writ,
judgment, injunction, decree, determination or award except where such
violations, individually or in the aggregate, could not reasonably be expected
to have a Material Adverse Effect, (iii) conflict with or result in the breach
of, or constitute a default under, any contract, loan agreement, indenture,
mortgage, deed of trust, lease or other instrument binding on it or any of its
properties, in each case which breach or default has not been permanently waived
in accordance therewith or (iv) result in or require the creation or imposition
of any Adverse Claim upon or with respect to any of its properties, other than
Permitted Liens.

(c)          No consent of any other Person and no authorization or approval or
other action by, and no notice to or filing with, any governmental authority or
regulatory body or any other third party that has not been obtained is required
for the due execution, delivery or performance by it of this Amendment or any
other Transaction Document to which it is or is to be a party (as modified
hereby).

(d)          This Amendment has been, and each other Transaction Document (as
modified hereby) to which it is a party has been, duly executed and delivered by
it and is its legal, valid and binding obligation, enforceable against it in
accordance with the terms of such document, except as may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
relating to or limiting creditors’ rights generally or by equitable principles.

4.2 In addition, the Borrower, MPROD and Marvel Studios, each hereby represents
and warrants to Ambac and the Lenders as follows:

(a) No Event of Default, Potential Event of Default, MSI Default Event, MEI
Event of Default or Acceleration Event has occurred and is continuing or would
result from the execution, delivery and performance by it of this Amendment and
the transactions contemplated hereby.

(b)          Participations payable to Avi Arad in connection with his services
as producer of the Motion Pictures to be based on the Unencumbered Characters
will not exceed the Participations Cap.

4.3 As of the date hereof, MCI makes the representations and warranties set
forth in Section 3 of the Assignment Agreement to MRI solely with respect to the
assignment of rights in and to the Unencumbered Characters effected hereby.

4.4 As of the date hereof, MRI makes the representations and warranties set
forth in Section 15 of the MVL License Agreement to the Borrower solely with
respect to the license of rights in and to the Unencumbered Characters effected
hereby.

 

SECTION 5.

Reference to and Effect on the Transaction Documents, Etc.

(a)           This Amendment shall pertain only to the matters expressly
referred to above and is effective only for the limited purposes set forth
above, and shall not be deemed to authorize any other action or non-compliance
on the Borrower’s, MPROD’s or Marvel Studio’s

 





 

--------------------------------------------------------------------------------

 

 

9

 

part which requires the consent of Ambac, the Collateral Agent or any Lender
under any Transaction Document.

(b)          On and after the effectiveness of this Amendment, each reference in
any Transaction Document to “this Agreement”, “hereunder”, “hereof” or words of
like import referring to such Transaction Document, and each reference in each
of the other Transaction Documents to such Transaction Document, “thereunder”,
“thereof” or words of like import referring to such Transaction Document, shall
mean and be a reference to such Transaction Document as amended by this
Amendment.

(c)          The Transaction Documents, as specifically modified by this
Amendment, are and shall continue to be in full force and effect and are hereby
in all respects ratified and confirmed. This Amendment constitutes the entire
agreement of the parties hereto with respect to the subject matter hereof, there
being no other agreements or understandings, oral, written or otherwise,
respecting such subject matter, any such agreement or understanding being
superseded hereby.

(d)          Ambac, as the Control Party, hereby authorizes and instructs the
Collateral Agent to execute and deliver this Amendment and all other documents
related hereto or as may be necessary or appropriate to effectuate the
transactions contemplated by this Amendment, including any and all security
agreement supplements and filings under the UCC or other applicable filings.

SECTION 6.     Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by any combination of the parties hereto in separate
counterparts, each of which counterparts shall be an original and all of which
taken together shall constitute one and the same Amendment. Delivery of an
executed counterpart of a signature page to this Amendment by facsimile shall be
effective as delivery of a manually executed counterpart of this Amendment.

SECTION 7.     Governing Law. This Amendment shall be governed by, and construed
in accordance with, the internal laws of the State of New York.

[Signature pages follow]

 





 

--------------------------------------------------------------------------------

 

                              IN WITNESS WHEREOF, the undersigned have caused
this Amendment to be executed by their respective officers thereunto duly
authorized, as of the date first above written.

 

AMBAC ASSURANCE CORPORATION

 

 

By: /s/ Kevin Graham

Name: Kevin Graham

Title: Vice President

 

 





 

--------------------------------------------------------------------------------

 

11

 

HSBC BANK USA, NATIONAL ASSOCIATION, as Collateral Agent

 

 

By: /s/ Andres E. Serrano

Name: Andres E. Serrano

Title: Vice President

 

 

 



 

--------------------------------------------------------------------------------

 

 

MVL FILM FINANCE LLC

 

By: /s/ John Turitzin

Name: John Turitzin

Title: Executive Vice President

 

MVL PRODUCTIONS LLC

 

By: /s/ John Turitzin

Name: John Turitzin

Title: Executive Vice President

 

MARVEL STUDIOS, INC.

 

By: /s/ John Turitzin

Name: John Turitzin

Title: Executive Vice President

 

MARVEL CHARACTERS, INC.

 

By: /s/ John Turitzin

Name: John Turitzin

Title: President

 

MARVEL RIGHTS LLC

 

By: /s/ John Turitzin

Name: John Turitzin

Title: Executive Vice President

 

 





 

--------------------------------------------------------------------------------

 

Exhibit A to the Amendment

 

Schedules to the Assignment Agreement

 

SCHEDULE 1.10

MAIN CHARACTERS1

 

Hulk (Robert Bruce Banner)

Iron Man (Tony Stark)

 

_________________________

1                The information included in parentheses after the name of a
character in this Schedule 1.10 shows certain of the alternate names, civilian
identities, aliases or former names of each such character. The alternate names,
civilian identities, aliases and former names listed for a character relate
specifically to the character, may only be used as alternate names, civilian
identities, aliases and former names of that character and are included in this
Schedule 1.10 to clarify and identify such character.

 





 

--------------------------------------------------------------------------------

 

14

 

SCHEDULE 1.17

MINOR CHARACTERS2

Hulk

 

Heroes

•

Joe Fixit (Hulk’s alter ego)

•

Grey Hulk (Hulk’s alter ego)

•

Dr. Leonard "Doc" Samson

 

Villains

•

Absorbing Man (Carl "Crusher" Creel)

•

Maestro

•

Madman (Phillip Sterns)

•

Halflife (Tony Masterson)

•

The Gargoyle

•

Flux (Benny Tibbets)

 

Other

•

Nadia Dornova Blonsky

•

Hulkbusters

•

Colonel Glenn Talbot

•

General John Ryker

•

Richard Milhouse "Rick" Jones

•

Dr. Brian Banner

•

Rebecca Walters

•

Igor Starsky

•

Michael Berengetti

•

Marlo Chandler

 

Iron Man

 

Heroes

•

War Machine (James Rupert "Rhodey" Rhodes alter ego)

 

 

_________________________

2                The information included in parentheses after the name of a
character in this Schedule 1.17 shows certain of the alternate names, civilian
identities, aliases or former names of each such character. The alternate names,
civilian identities, aliases and former names listed for a character relate
specifically to the character, may only be used as alternate names, civilian
identities, aliases and former names of that character and are included in this
Schedule 1.17 to clarify and identify such character.

 



 

--------------------------------------------------------------------------------

 

15

 

 

Villains

•

Crimson Dynamo

•

Spymaster

•

Ghost

•

Living Laser (Arthur Parks)

•

Titanium Man (Boris Bullski)

•

Justin Hammer

•

Firebrand (Gary Gilbert)

•

BlackLash/Whiplash

•

Blizzard

•

Unicorn

•

Ultimo

 

Other

•

Pepper Potts

•

Harold Joseph "Happy" Hogan

•

Edwin Jarvis

•

Homer (Heuristically Operative-Matrix-Emulation Rostrum) - computer

•

Ho Yinsen

•

Bethany Ann Cabe

•

Bambina Teresa Bliss Arbogast

•

Morley Erwin

•

Clytemnestra Erwin

•

Howard Stark

•

Yvette Avril

•

Victor Martinelli

•

Carl Walker/Clay Wilson

•

Erica Sondheim

•

Marcy Pearson

•

Abraham Zimmer

 



 

--------------------------------------------------------------------------------

 

16

 

SCHEDULE 1.27

 

SUBSIDIARY CHARACTERS3

 

Avengers

 

[Iron Man]4

[Hulk]

 

Hulk

 

Villains

Abomination (Emil Blonsky)

Leader (Samuel Sterns)

 

Other

Elizabeth "Betty" Ross

General Thaddeus E. "Thunderbolt" Ross

 

Iron Man

 

Villains

Mandarin (Gene Khan)

Iron Monger (Obadiah Stane)

 

Other

James Rupert "Rhodey" Rhodes

 

 

_________________________

3                The information included in parentheses after the name of a
character in this Schedule 1.27 shows certain of the alternate names, civilian
identities, aliases or former names of each such character. The alternate names,
civilian identities, aliases and former names listed for a character relate
specifically to the character, may only be used as alternate names, civilian
identities, aliases and former names of that character and are included in this
Schedule 1.27 to clarify and identify such character.

4                The characters in brackets (i.e., Iron Man and Hulk) are Main
Characters which may be used in connection with a motion picture based upon the
Character Title the "Avengers."

 



 

--------------------------------------------------------------------------------

 